296 S.W.3d 485 (2009)
Shawn P. GILPIN, Appellant,
v.
STATE of Missouri, Respondent.
No. WD 70078.
Missouri Court of Appeals, Western District.
July 28, 2009.
Mark A. Grothoff, for Appellant.
Shaun J. Mackelprang, for Respondent.
Before Division Two: VICTOR C. HOWARD, Presiding Judge, JOSEPH M. ELLIS, Judge and MARK D. PFEIFFER, Judge.
Prior report: 202 S.W.3d 683.

ORDER
PER CURIAM:
Shawn Gilpin appeals the judgment of the motion court denying his Rule 29.15 motion for postconviction relief without an evidentiary hearing. He sought to vacate his conviction for stealing, section 570.030, RSMo Cum.Supp.2008, and sentence of five years imprisonment. Because a published opinion would have no precedential value, a memorandum has been provided to the parties.
The judgment is affirmed. Rule 84.16(b).